03/31/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 20-0005


                                      PR 20-0005                          FILED
                                                                             MAR 3 1 2020
                                                                        Bowen Greenwood
                                                                      Clef* of Supreme Court
IN RE THE MOTION OF ROGER T. FLEMING FOR                                 State of Montana
ADMISSION TO THE BAR OF THE STATE OF                                 ORDER
MONTANA



      Roger T. Fleming has filed a motion for admission to the Bar ofthe State ofMontana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Fleming has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Roger T. Fleming may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be rnade by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.        a_ I-.

      DATED this      I day of March, 2020.



                                                             Chief Justice

                                                              a
2